CRITZ, Justice
(dissenting).
When judgment was entered in this case granting the motion for rehearing filed herein by the Continental Oil Company et al., I dissented from the opinion written by Associate Justice SHARP, with the statement: “In my opinion, the opinion written by our late Chief Justice C. M. Cureton, and reported in 132 S.W.2d 553, correctly disposes of this case. No good purpose would be served by my writing further.” . In view of the far-reaching effect of the rulings contained in the majority opinion on rehearing, I feel that I should make a statement of my views on the issues which I think should control the decision of this case.
As shown by the original opinion by Chief Justice Cureton, and the opinion of the majority of this Court on rehearing by Associate Justice SHARP, Continental Oil Company et al. assert title in this cause under an oil and gas lease, dated April 7, 1927, from G. G. Turner and wife, Sina A. Turner, to C. M. Joiner covering a tract of 311.72 acres of land in Rusk County, Texas. The above lease is in the usual form of an “unless” oil and gas lease. It will be noted that it contains, among others, the following provisions:
It states that it leases the land above mentioned :
(1) “for the sole and only purpose of mining and operating for oil and gas or of laying pipe lines and building tanks, stations and structures thereon to produce, save and take care of said production.”
(2) It provides that said lease “shall remain in full force for a term of five years from its date, and as long thereafter as oil or gas, or either of them, is produced from said land by lessee.”
(3) It provides: “If no well be commenced on said land on or before the 7th day of April, 1928, this lease shall terminate as to both parties, unless the lessee on or before that date shall pay or tender to the lessor or to the lessor’s credit in the First State Bank at Overton,"' Texas, or its successors, which shall continue as the depository regardless of changes in the ownership of said land, the sum of Seventy-seven and 25/100 ($77.25) Dollars, which shall operate as a rental and confer the privilege of deferring the commencement of a well for six (6) months from said date. In like manner and upon like payments or tenders the commencement of a well may be further deferred for like periods of the same number of months successively.”
It is shown that the homestead of Turner and wife was a part of this 311.72-acre tract; that neither Joiner nor any of his assigns have ever drilled a well for oil or gas on this land, or erected any improvements thereon; that the sums of money required by the terms of this lease to be paid, to keep it in force after April 7, 1928, were never paid; that Joiner proposed to G. C. Turner that he take “syndicate interest certificates” in lieu of the payments in money for the three succeeding years commencing April 7, 1928, called for in the lease con*496tract; that Turner agreed to this; and that such certificates were delivered to Turner; but no written memorandum of change in the lease contract was signed by Turner and wife, or either of them. Finally, it is shown that Turner and wife, accepted the above-mentioned “syndicate interest certificates” in payment of the delay rentals provided for in the lease contract.
It will be noted that the above lease contract provides that it shall remain in force for a term of five years from its date, and as long thereafter as oil or gas, or either of them, is produced in paying quantities. It is then provided that if no well be commenced on the land covered by the lease on or before April 7, 1928, the lease shall terminate as to both parties, “unless” the lessee shall pay or tender to the lessor or to the lessor’s credit in a certain named hank the sum of $77.25, which shall operate as a rental and confer the privilege of deferring the commencement of a well six months from said date. In like manner and upon like payments or tenders, the commencement of a well could be further deferred for like periods for the same number of months successively until the end of the five-year primary period.
It is settled by the decisions of this court that the above instrument, while called a mineral or oil and gas lease, is, in law, a conveyance of an estate in land. Its effect is to sever the mineral estate from the surface estate, and convey the mineral estate to the lessee named in the contract. It is also settled by the decisions of this court that, while an instrument of this kind is, in law, a conveyance of an estate in land, the “unless” clause operates to limit the estate conveyed. The opinion of the majority does not question, but fully recognizes the above-stated construction of this instrument, and of others of like character and import.
I think it is also settled as the law of this State that the “unless” provisions in a lease of this kind are not only limitations on the grant or estate conveyed, but that the events contained or named in such provisions mark the duration of the estate granted. The estate granted either continues to exist for its primary term, in this instance five years, or it terminates before the primary term is ended according to the happening or not happening of the event or events of the “unless” provisions made a limitation upon the grant.
Under the “unless” provisions of this and like leases the lessee is under no obligation to either drill a well or pay rentals. He simply has the option of permitting the lease or estate granted to terminate and cease to exist, or he can keep such lease or estate alive and in effect by either drilling or paying rentals, as specified in its “unless” provisions.
When duly executed, a contract such as this expresses the agreement of the parties and definitely and completely fixes, determines, and defines the very character of the estate granted, and the method by which it will endure for the primary period, or terminate at a prior date. In my opinion, since the “unless” provisions of this contract are limitations upon the very grant itself, fix the very character of the estate granted, and mark its duration, they constitute, in fact and in law, a part of the very essence of the title created in the first instance. This being true, it is my opinion that permitting a change of such provisions to be effected in parol is to violate not only the letter, but the very object and intent of our statutes of conveyances and of frauds. Articles 1288, 1291, 3995, R.C.S.1925.
To my mind it is just as logical to say that the times named for the drilling of a well, or the payment of delay rentals, provided by the “unless” provisions of this lease contract, can be shortened or extended in parol, as it would be to say that the thing itself, provided to be done, can be so changed to something else. In fact, it appears to me that if the thing itself provided to be done can be changed to something else by a mere parol agreement, then the thing itself can be absolutely abolished in the same way, and nothing substituted in its place. I mention these matters to show the far-reaching consequences of the opinion of the majority on the rights of both lessors and lessees.
Chief Justice Cureton’s opinion fully discusses the nature and effect of the “unless” clause in this instrument. Such opinion also points out that under our statutes an estate conveyed is deemed the grant of a fee-simple title if a less estate be not limited by express words, or does not appear to have been granted. No one would argue that the limitation upon the estate here granted could have rested originally in parol. If not, I think that Chief Justice Cureton’s opinion fully demonstrates that such limitation cannot be altered, changed, or abolished in parol.
Finally, I think Chief Justice Cureton’s opinion correctly announces the law which ought to govern this case in so far as such *497opinion deals with the powers to change the “unless” provisions of this written contract by subsequent parol agreement. I also think that Chief Justice Cureton’s opinion correctly announces the law governing this case in so far as it deals with the power of Turner and wife to alter or change the “unless” provisions of this lease contract as to the land covered thereby which constituted their homestead, except by written instrument duly executed by both Turner and wife, and separately acknowledged by the wife.